Consideration of the objections taken against the decision of the Court of Appeals in this case would necessarily involve consideration of the facts shown in the bill of exceptions. This court has repeatedly held that it will not on such applications look to the facts shown by the bill of exceptions. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91. Following this rule, it is evident that the opinion of the Court of Appeals is not open to review in this cause.
Certiorari denied.
All the Justices concur.